Order filed December 3, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00313-CR
                               NO. 14-20-00314-CR
                                   ____________

                        SAYANTAN GHOSE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 122nd District Court
                            Galveston County, Texas
                Trial Court Cause Nos. 17-CR-2032, 17-CR-2033

                                    ORDER

      The district clerk is ordered to file a playable version of State’s Exhibits No.
4 and 5 and Defense Exhibit No. 1 as soon as practicable but no later than
Wednesday, December 15, 2021.

                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.